UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-7064



ROBERT MEDLEY,

                                                Petitioner - Appellant,

             versus


DOUGLAS TAYLOR, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for District of South
Carolina, at Charleston. Cameron McGowan Currie, District Judge.
(2:07-cv-01401-CMC)


Submitted:    January 17, 2008               Decided:   January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Medley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:



             Robert Medley seeks to appeal the district court’s order

dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.              The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§ 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating     that   reasonable     jurists   would   find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Medley has not

made   the   requisite   showing.      Accordingly,   although     we    grant

Medley’s motion to file his amended informal brief, we deny a

certificate of appealability and dismiss the appeal.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED


                                    - 2 -